NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2972-19

PAUL KUEHL,

          Plaintiff-Appellant,

v.

ELECTROCORE, INC., FRANCIS
R. AMATO, JOSEPH P. ERRICO,
PETER S. STAATS, GLENN S.
VRANIAK, MICHAEL G. ATIEH,
NICHOLAS COLUCCI, CARRIE S.
COX, TREVOR J. MOODY,
STEPHEN L. ONDRA, MICHAEL
W. ROSS, DAVID M. RUBIN,
JAMES L.L. TULLIS, THOMAS J.
ERRICO, EVERCORE GROUP,
LLC, CANTOR FITZGERALD &
CO., JMP SECURITIES, BTIG,
LLC, CORE VENTURES II, LLC,
and CORE VENTURES IV, LLC,

     Defendants-Respondents.
______________________________

SHIRLEY STONE, individually and
on behalf of all others similarly
situated,

          Plaintiff-Appellant,
v.

ELECTROCORE, INC., FRANCIS
R. AMATO, GLENN S. VRANIAK,
JOSEPH P. ERRICO, NICHOLAS
COLUCCI, THOMAS J. ERRICO,
TREVOR J. MOODY, MICHAEL
W. ROSS, DAVID M. RUBIN,
JAMES L.L. TULLIS, MICHAEL
G. ATIEH, CARRIE S. COX,
STEPHEN      L.       ONDRA,
EVERCORE     GROUP,       LLC,
CANTOR FITZGERALD & CO.,
JMP SECURITIES, LLC, and BTIG,
LLC,

     Defendants-Respondents.
______________________________

          Argued September 27, 2021 – Decided October 8, 2021

          Before Judges Rothstadt, Mayer, and Natali.

          On appeal from the Superior Court of New Jersey, Law
          Division, Somerset County, Docket Nos. L-0876-19
          and L-1007-19.

          Noam Mandel (Robbins Geller Rudman & Dowd, LLP)
          of the New York bar, admitted pro hac vice, argued the
          cause for appellants (Cohn Lifland Pearlman Herrmann
          & Knopf, LLP, Daniel A. Griffith and Kaan Eikiner
          (Whiteford, Taylor & Preston, LLC), Yury A.
          Kolesnikov (Bottini & Bottini, Inc.) of the California
          bar, admitted pro hac vice, attorneys; Peter S.
          Pearlman, Audra DePaolo, Matthew F. Gately, Daniel
          A. Griffith, Kaan Ekiner, Noam Mandel, and Yury A.
          Kolesnikov, on the briefs).

                                                                   A-2972-19
                                    2
              Kenneth J. Pfaehler (Dentons US, LLP) of the District
              of Columbia and New York bars, admitted pro hac vice,
              argued the cause for respondents electroCore, Inc.,
              Francis R. Amato, Joseph P. Errico, Peter S. Staats,
              Glen S. Vraniak, Michale G. Atieh, Nicholas Colucci,
              Carrie S. Cox, Trevor J. Moody, Stephen L. Ondra,
              Michael W. Ross, David M. Rubin, James L. L. Tullis,
              Thomas J. Errico, Core Ventures II, LLC, and Core
              Ventures IV (Dentons US, LLP, Kenneth J. Pfaehler
              and Drew Marrocco (Dentons US, LLP) of the District
              of Columbia and Virginia bars, admitted pro hac vice,
              attorneys; Kenneth J. Pfaehler, Jonathan S. Jemison,
              Jonathan D. Henry, and Drew Marrocco, on the briefs).

              Zeichner Ellman & Krause LLP, Jeffrey D. Hoschander
              (Shearman & Sterling, LLP) of the New York bar,
              admitted pro hac vice, and Adam S. Hakki (Shearman
              & Sterling, LLP) of the New York bar, admitted pro hac
              vice, attorneys for respondents Evercore Group, LLC,
              Cantor Fitzgerald & Co., JMP Securities, LLC, and
              BTIG, LLC (Philip S. Rosen, Adam S. Hakki, and
              Jeffrey D. Hoschander, on the brief).

PER CURIAM

        Plaintiffs Paul Kuehl and Shirley Stone appeal from a February 14, 2020

order dismissing their complaint with prejudice and denying as moot a motion

for leave to amend their pleadings.1 We reverse and remand.




1
    The trial court consolidated plaintiffs' separate complaints into a single action.
                                                                                A-2972-19
                                           3
      We rely on plaintiffs' amended complaint for the facts. The facts of record

are sparse as a result of the motion judge's non-compliance with the

requirements of Rule 1:7-4(a).

      Plaintiffs filed a consolidated putative class action against a manufacturer

of a migraine headache treatment device. Plaintiffs also sued some of the

manufacturers' officers, directors, underwriters, and venture capital associates.

Plaintiffs allege the manufacturer's initial public offering documents contained

materially false and misleading statements and material omissions.

      Defendants moved to dismiss plaintiffs' amended complaint for failure to

state causes of action under Rule 4:6-2(e) and failure to plead fraud with

specificity under Rule 4:5-8(a).     The motion judge granted dismissal of

plaintiffs' pleadings with prejudice.    However, the judge did not conduct

argument on the dismissal motion and failed to issue an oral or written opinion

articulating factual findings and legal conclusions.

      On appeal, plaintiffs argue the motion judge erred in granting defendants'

motion to dismiss their amended complaint with prejudice.           Additionally,

plaintiffs contend the judge erred in denying as moot their motion to amend the

complaint. We agree with both arguments.




                                                                            A-2972-19
                                        4
      First, there was no oral argument on defendants' dismissal motion.

Defendants sought substantive, dispositive relief in seeking the dismissal of

plaintiffs' pleadings with prejudice. In the motion, defendants requested oral

argument if the motion was opposed. Because plaintiffs filed opposition, oral

argument should have been granted.

      A request for oral argument on a dispositive motion should be granted as

of right. See Raspantini v. Arocho, 364 N.J. Super. 528, 531 (App. Div. 2003);

R. 1:6-2(d). While a trial court may deny a request for oral argument on a

substantive motion, "the reason for the denial of the request, in that

circumstance, should itself be set forth on the record." Id. at 532.

      Here, the motion judge did not conduct oral argument. Nor did she offer

reasons for declining to allow oral argument.

      In addition, the motion judge failed to set forth findings of fact and

conclusions of law in support of the February 14, 2020 order. A motion judge

is required to provide reasons in support of his or her decision, either on the

record or in writing.

      As we said nearly twenty-five years ago,

            Unfortunately, the judge made no findings of fact or
            legal conclusions as required by Rule 1:6-2(f). An
            articulation of reasons is essential to the fair resolution
            of a case. A trial judge has a duty to make findings of

                                                                          A-2972-19
                                        5
            fact and conclusions of law "on every motion decided
            by written orders that are appealable as of right." R.
            1:7-4. Failure to perform this duty "'constitutes a
            disservice to the litigants, the attorneys and the
            appellate court.'" Curtis v. Finneran, 83 N.J. 563, 569-
            70 (1980) (quoting Kenwood Assocs. v. Bd. of
            Adjustment of Englewood, 141 N.J. Super. 1, 4 (App.
            Div. 1976)); see id. at 570 ("Naked conclusions do not
            satisfy the purpose of Rule 1:7-4.").

            [Italiano v. Rudkin, 294 N.J. Super. 502, 505 (App.
            Div. 1996).]

"Moreover, the appellate court ordinarily cannot perform its review function in

the absence of findings." Filippone v. Lee, 304 N.J. Super. 301, 306 (App. Div.

1997). We cannot review the decision of the trial court on a blank slate. Estate

of Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298, 301-02 (App. Div. 2018).

      For these reasons, we are constrained to vacate the February 14, 2020

order and remand to a new judge because the judge who issued the February 14,

2020 order retired. The remand judge will address anew the issues in defendants'

motion to dismiss and plaintiffs' motion to amend the complaint. In addition,

the remand judge should conduct oral argument on defendants' substantive

dismissal motion.    The remand judge is not bound by the prior judge's

disposition of the motions. We express no opinion on the outcome of the

motions upon remand.

      Vacated and remanded. We do not retain jurisdiction.

                                                                          A-2972-19
                                       6